Case 2:17-cv-10310-VAR-SDD ECF No. 152 filed 09/07/19             PageID.2976     Page 1 of 1




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ARAB AMERICAN CIVIL RIGHTS
 LEAGUE, et al.,

          Plaintiffs,                                        Case No. 17-10310

             v.                                           Hon. Victoria A. Roberts

 DONALD TRUMP, President of the United
 States, et al.,

       Defendants.
 _____________________________________/
                                      [PROPOSED] ORDER

          Pursuant to Civil Local Rule 83.25(b) and for good cause shown, Gisela A.

  Westwater’s request to withdraw as counsel for Defendants in this action is granted.

  All other co-counsel of record will continue in their representation of Defendants in this

  case.

          SO ORDERED.


                                                         s/ Victoria A. Roberts     _
                                                         Victoria A. Roberts
                                                         United States District Judge

 Dated: 9/7/19
